DETAILED ACTION
Claims 1, 6, 10, 17, 19-22, 43-44 and 91  are pending as amended on  18 October 2021, claims 60-61, 64, 66, 68, 70-72, 75 and  86  are withdrawn from consideration.  
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment requiring a subterranean clay formation  distinguishes from Reyes. The rejection over Reyes in view of Song has been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 60-61, 64, 66, 68, 70-72, 75 and  86 directed to invention non-elected without traverse.  Accordingly, claims  60-61, 64, 66, 68, 70-72, 75 and  86  have been cancelled.

Allowable Subject Matter
Claims 1, 6, 10, 17, 19-22, 43-44 and 91 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766